UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.A.) Limited Stocks in the Greater China region posted healthy gains during the 12 months ended October 31, 2010. In the first half of the period, attempts by the Chinese government to tighten credit and rein in real estate speculation, as well as renewed concern about sovereign debt in the eurozone, kept a lid on the markets gains. However, the Funds benchmark index, the MSCI Golden Dragon Index, bottomed in May and began a sustained rally that picked up speed in the final two months of the period, as sovereign debt concerns eased and the Federal Reserve Board unveiled plans to implement another round of quantitative easing in an attempt to jump-start the sluggish U.S. economy. During the 12-month period, the Funds benchmark, the MSCI Golden Dragon Index, finished with a return of 16.14%, while the average China region fund monitored by Morningstar, Inc. returned 19.94%. During the year, John Hancock Greater China Opportunities Funds Class A shares returned 17.46% at net asset value. Fund performance was bolstered by solid stock picking and a sizable overweighting in consumer discretionary and also by stock selection in information technology, as well as a combination of favorable security selection and an overweighting in industrials. The top individual contributor was Digital China Holdings, Ltd., a technology hardware distributor. Other contributors included container shipping line Orient Overseas International, Ltd., two auto manufacturers/distributors  Brilliance China Automotive Holdings, Ltd. and Dongfeng Motor Group Company, Ltd.  and discount retailer Ruentex Industries, Ltd. On the negative side, the Funds gains were curbed by underweighted exposure and weak picks in materials, where detractors included Angang Steel Co., Ltd., Aluminum Corp. of China, Ltd. and Chu Kong Petroleum & Natural Gas Steel Pipe Holdings, Ltd., all of which were sold. An underweighted stake in smart phone manufacturer HTC Corp. also detracted, as did China Mobile, Ltd. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Although they are larger and/or more established than many emerging markets, the markets of Greater China function in many ways as emerging markets, and carry the high levels of risk associated with emerging markets. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. 6 Greater China Opportunities Fund | Annual report A look at performance For the period ended October 31, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 11.58 15.93  15.18 2 11.58 109.37  114.40 2 Class B 11.58 16.07  15.35 2 11.58 110.64  116.10 2 Class C 15.59 16.28  15.44 2 15.59 112.54  117.00 2 Class I 1 17.61 17.27  16.45 2 17.61 121.75  127.52 2 Class NAV 1 18.17   5.68 3 18.17   23.67 3 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-11 for Class I shares. The net expenses are as follows: Class I  1.53%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class I  1.79%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.93%, Class B  2.68%, Class C  2.69% and Class NAV  1.09%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I and Class NAV shares prospectuses. 2 From 6-9-05. 3 From 12-28-06. Annual report | Greater China Opportunities Fund 7 A look at performance Period Without With maximum beginning sales charge sales charge Index Class B 6-9-05 $21,710 $21,610 $19,516 Class C 2 6-9-05 21,700 21,700 19,516 Class I 3 6-9-05 22,752 22,752 19,516 Class NAV 3 12-28-06 12,367 12,367 13,074 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class NAV shares, respectively, as of 10-31-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I and Class NAV shares prospectuses. 8 Greater China Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2010 with the same investment held until October 31, 2010. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,107.20 $8.44 Class B 1,000.00 1,102.70 12.45 Class C 1,000.00 1,102.70 12.51 Class I 1,000.00 1,107.20 8.13 Class NAV 1,000.00 1,109.80 6.01 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Greater China Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2010, with the same investment held until October 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,017.20 $8.08 Class B 1,000.00 1,013.40 11.93 Class C 1,000.00 1,013.30 11.98 Class I 1,000.00 1,017.50 7.78 Class NAV 1,000.00 1,019.50 5.75 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.59%, 2.35%, 2.36%, 1.53% and 1.13% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Greater China Opportunities Fund | Annual report Portfolio summary Top 10 Holdings 1 China Mobile, Ltd. 5.1% Industrial & Commercial Bank of China, Ltd. 3.3% China Construction Bank Corp. 4.5% China Life Insurance Company, Ltd. 3.1% Taiwan Semiconductor Manufacturing Company, Ltd. 4.0% Bank of China, Ltd., Class H 3.0% Cheung Kong Holdings, Ltd. 3.5% Hutchison Whampoa, Ltd. 2.8% CNOOC, Ltd. 3.5% Hon Hai Precision Industry Company, Ltd. 2.4% Sector Composition Financials 37% Telecommunication Services 8% Information Technology 19% Materials 3% Industrials 12% Consumer Staples 2% Energy 9% Health Care 1% Consumer Discretionary 8% Utilities 1% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Greater China Opportunities Fund 11 Funds investments As of 10-31-10 Shares Value Common Stocks 99.23% (Cost $79,410,735) China 34.64% Agricultural Bank of China (I) 1,500,000 792,569 Air China, Ltd. (I) 700,000 944,626 Anhui Conch Cement Company, Ltd. 520,000 2,202,947 Bank of China, Ltd., Class H 5,979,000 3,607,069 Bank of Communications Company, Ltd., Class H 700,000 767,935 China Coal Energy Company, Series H 230,000 398,698 China Construction Bank Corp. 5,700,000 5,445,310 China COSCO Holdings Company, Ltd. (I) 500,000 584,607 China Eastern Airlines Corp., Ltd. (I) 1,000,000 630,201 China Life Insurance Company, Ltd. 850,000 3,725,103 China Oilfield Services, Ltd. 400,000 647,763 China Petroleum & Chemical Corp. 1,200,000 1,140,429 China Shenhua Energy Company, Ltd., Class H 500,000 2,237,228 CSR Corp., Ltd. 1,100,000 1,128,231 China Telecom Corp., Ltd. 1,000,000 521,688 China Unicom, Ltd. 680,000 956,433 Dongfang Electric Corp. Ltd. 150,000 729,501 Dongfeng Motor Group Company, Ltd. 500,000 1,094,521 Evergreen International Holdings, Ltd. (I) 87,000 51,630 Golden Eagle Retail Group, Ltd. 470,000 1,248,195 Industrial & Commercial Bank of China, Ltd. 4,880,000 3,950,793 Lenovo Group, Ltd. 1,404,000 915,078 PetroChina Company, Ltd., Class H 1,300,000 1,594,947 Ping An Insurance Group Company of China, Ltd. 120,000 1,286,502 Sany Heavy Equipment International Holdings Company, Ltd. 700,000 1,001,449 Sinopharm Group Company 300,000 1,177,234 Tencent Holdings, Ltd. 60,400 1,389,786 Yanzhou Coal Mining Company, Ltd., Class H 200,000 577,063 Zhuzhou CSR Times Electric Company, Ltd. 260,000 798,414 Hong Kong 38.10% AIA Group, Ltd. (I) 519,600 1,548,493 Bank of East Asia, Ltd. 220,000 941,867 Belle International Holdings, Ltd. 380,000 686,288 BOC Hong Kong Holdings, Ltd. 907,000 2,856,425 Brilliance China Automotive Holdings, Ltd. (I) 302,000 267,794 Cathay Pacific Airways, Ltd. 220,000 594,145 12 Greater China Opportunities Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Cheung Kong Holdings, Ltd. 273,000 $4,203,456 China Everbright International, Ltd. 727,000 385,618 China Merchants Holdings International Company, Ltd. 290,000 1,015,148 China Mobile, Ltd. 602,000 6,167,225 China Overseas Land & Investment, Ltd. 541,360 1,141,861 China Resources Cement Holdings, Ltd. (I) 700,000 498,719 China Resources Enterprises, Ltd. 290,000 1,221,623 China Resources Land, Ltd. 350,000 693,788 CLP Holdings, Ltd. 80,000 651,157 CNOOC, Ltd. 2,000,000 4,164,826 COSCO Pacific, Ltd. 571,000 888,460 Dah Sing Financial Group 74,800 519,679 Daphne International Holdings, Ltd. 700,000 786,534 Digital China Holdings, Ltd. 750,000 1,356,602 Hang Seng Bank, Ltd. 70,000 1,023,611 Hong Kong Exchanges & Clearing, Ltd. 100,000 2,220,959 Hopewell Holdings, Ltd. 280,000 883,765 Hutchison Telecommunications Hong Kong Holdings, Ltd. 1,200,000 371,979 Hutchison Whampoa, Ltd. 340,000 3,360,890 Li & Fung, Ltd. 270,000 1,431,911 MTR Corp., Ltd. 160,000 612,131 Orient Overseas International, Ltd. 150,000 1,313,823 Sino Land Company, Ltd. 400,000 832,254 Sun Hung Kai Properties, Ltd. 112,000 1,929,355 Swire Pacific, Ltd., Class A 80,000 1,134,623 Taiwan 25.96% Acer, Inc. 350,000 1,018,705 AmTRAN Technology Company, Ltd. 745,099 632,680 AU Optronics Corp. 990,200 991,574 Catcher Technology Company, Ltd. 230,000 613,518 China Petrochemical Development Corp. (I) 950,000 807,859 Chinatrust Financial Holding Company, Ltd. 2,394,000 1,495,503 Chroma ATE, Inc. 646,710 1,666,922 First Financial Holding Company, Ltd. (I) 900,000 594,570 First Steamship Company, Ltd. 300,000 598,563 Fubon Financial Holding Company, Ltd. 1,104,887 1,354,755 Gloria Material Technology Corp. 850,000 627,505 HTC Corp. 48,000 1,085,779 Hon Hai Precision Industry Company, Ltd. 761,600 2,893,791 Pegatron Corp. (I) 360,000 488,393 President Chain Store Corp. 280,000 1,112,374 Quanta Computer, Inc. 660,000 1,212,404 Ruentex Industries, Ltd. 300,000 859,155 Soft-World International Corp. 766 3,271 Synnex Technology International Corp. 209,769 513,736 Taiflex Scientific Company, Ltd. 300,000 634,346 Tainan Spinning Company, Ltd. 2,200,000 1,450,944 Taiwan Mobile Company, Ltd. (I) 450,000 1,001,325 See notes to financial statements Annual report | Greater China Opportunities Fund 13 Shares Value Taiwan (continued) Taiwan Semiconductor Manufacturing Company, Ltd. 2,322,089 $4,770,306 The Ambassador Hotel 500,000 794,374 TPK Holding Company, Ltd. (I) 19,000 313,342 Uni-President Enterprises Corp. 800,000 1,040,906 Unimicron Technology Corp. 560,000 957,422 Wintek Corp. 500,000 846,690 Wistron Neweb Corp. 350,000 755,770 United Kingdom 0.53% Standard Chartered PLC 22,000 638,311 Rights 0.02% (Cost $0) United Kingdom 0.02% Standard Chartered PLC (Expiration Date: 11-5-10, Strike Price: HKD 156.82) (I) 2,750 23,557 Total investments (Cost $79,410,735)  99.25% Other assets and liabilities, net 0.75% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. HKD Hong Kong Dollar (I) Non-income producing security.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $79,498,193. Net unrealized appreciation aggregated $39,551,116, of which $39,834,647 related to appreciated investment securities and $283,531 related to depreciated investment securities. The Fund had the following sector composition as of 10-31-10 (as a percentage of total net assets): Financials 37% Information Technology 19% Industrials 12% Energy 9% Consumer Discretionary 8% Telecommunication Services 8% Materials 3% Consumer Staples 2% Health Care 1% Utilities 1% 14 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $79,410,735) $119,049,309 Foreign currency, at value (Cost $2,501,194) 2,505,590 Receivable for investmentssold 2,112,246 Receivable for fund sharessold 80,244 Dividendsreceivable 46,577 Receivable fromaffiliate 13,531 Other receivables and prepaidassets 37,629 Totalassets Liabilities Due tocustodian 278,558 Payable for investmentspurchased 3,172,153 Payable for fund sharesrepurchased 210,546 Payable toaffiliates Accounting and legal servicesfees 1,682 Transfer agentfees 31,619 Distribution and servicefees 51,249 Trusteesfees 4,067 Managementfees 102,234 Other liabilities and accruedexpenses 38,891 Totalliabilities Netassets Capital paid-in $102,723,807 Accumulated undistributed net investmentincome 268,267 Accumulated net realized loss on investments and foreign currencytransactions (22,679,106) Net unrealized appreciation on investments and translation of assets and liabilities in foreigncurrencies 39,641,159 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($80,464,379 ÷ 3,975,706shares) $20.24 Class B ($17,379,229 ÷ 879,416shares) 1 $19.76 Class C ($18,487,751 ÷ 936,133shares) 1 $19.75 Class I ($2,701,467 ÷ 134,116shares) $20.14 Class NAV ($921,301 ÷ 45,128shares) $20.42 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $21.31 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Dividends $3,050,566 Interest 215 Less foreign taxeswithheld (366,359) Total investmentincome Expenses Investment management fees (Note4) 1,258,793 Distribution and service fees (Note4) 625,173 Accounting and legal services fees (Note4) 20,754 Transfer agent fees (Note4) 289,178 Trustees fees (Note4) 8,974 State registration fees (Note4) 71,389 Printing and postage (Note4) 24,864 Professionalfees 50,273 Custodianfees 28,066 Registration and filingfees 22,830 Other 51,746 Totalexpenses Less expense reductions (Note4) (52,252) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 18,019,324 Foreign currencytransactions (13,619) Change in net unrealized appreciation (depreciation)of Investments 531,127 Translation of assets and liabilities in foreigncurrencies 4,931 Net realized and unrealizedgain Increase in net assets fromoperations 16 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $284,634 $716,299 Net realized gain(loss) 18,005,705 (11,704,098) Change in net unrealized appreciation(depreciation) 536,058 54,920,298 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (547,243) (155,635) ClassB (1,013)  ClassC (1,047)  ClassI (39,523) (2,458) ClassNAV (9,338) (2,803) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 135,252,115 100,640,038 End ofyear Accumulated undistributed net investmentincome See notes to financial statements Annual report | Greater China Opportunities Fund 17 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.08 0.12 0.04 0.07 0.16 Net realized and unrealized gain (loss) oninvestments 2.94 5.63 (19.08) 17.14 5.43 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.03) (0.06) (0.08) (0.01) From net realizedgain   (1.83) (0.37) (0.04) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $80 $90 $69 $283 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.73 1.95 1.77 1.68 1.92 Expenses net of feewaivers 1.70 1.95 1.77 1.68 1.89 Expenses net of fee waivers andcredits 1.70 1.92 1.77 1.68 1.89 Net investmentincome 0.45 0.86 0.21 0.34 1.14 Portfolio turnover (%) 71 105 98 85 57 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS B SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.06) 0.01 (0.09) (0.07) 0.09 Net realized and unrealized gain (loss) oninvestments 2.87 5.53 (18.83) 16.98 5.37 Total from investmentoperations Lessdistributions From net investmentincome  2   (0.01)  From net realizedgain   (1.83) (0.37) (0.04) Totaldistributions   Net asset value, end ofyear Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $17 $19 $15 $55 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 2.49 2.70 2.49 2.38 2.62 Expenses net of feewaivers 2.45 2.70 2.49 2.38 2.59 Expenses net of fee waivers andcredits 2.45 2.67 2.49 2.38 2.59 Net investment income(loss) (0.31) 0.11 (0.43) (0.32) 0.63 Portfolio turnover (%) 71 105 98 85 57 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 18 Greater China Opportunities Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.05) 0.01 (0.09) (0.05) 0.08 Net realized and unrealized gain (loss) oninvestments 2.86 5.53 (18.84) 16.96 5.38 Total from investmentoperations Lessdistributions From net investmentincome  2   (0.01)  From net realizedgain   (1.83) (0.37) (0.04) Totaldistributions   Net asset value, end ofyear Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $18 $20 $16 $59 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 2.48 2.71 2.49 2.38 2.62 Expenses net of feewaivers 2.44 2.71 2.49 2.38 2.59 Expenses net of fee waivers andcredits 2.44 2.68 2.49 2.38 2.59 Net investment income(loss) (0.26) 0.10 (0.43) (0.25) 0.55 Portfolio turnover (%) 71 105 98 85 57 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS I SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.01 0.18 0.04 0.09 0.24 Net realized and unrealized gain (loss) oninvestments 3.02 5.53 (19.14) 17.28 5.42 Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.04) (0.19) (0.13) (0.06) From net realizedgain   (1.83) (0.37) (0.04) Totaldistributions Net asset value, end ofyear Total return (%) 2 2 2 2 Ratios and supplementaldata Net assets, end of year (inmillions) $3 $5 $1 $6 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.83 1.81 1.64 1.22 1.49 Expenses net of feewaivers 1.57 1.65 1.64 1.22 1.46 Expenses net of fee waivers andcredits 1.57 1.65 1.64 1.22 1.46 Net investmentincome 0.08 1.25 0.19 0.44 1.70 Portfolio turnover (%) 71 105 98 85 57 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. See notes to financial statements Annual report | Greater China Opportunities Fund 19 CLASS NAV SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 1 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.20 0.24 0.24 0.35 Net realized and unrealized gain (loss) oninvestments 2.96 5.65 (19.20) 14.22 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.08) (0.27)  From net realizedgain   (1.83)  Totaldistributions  Net asset value, end ofyear Total return (%) 3 3 4 Ratios and supplementaldata Net assets, end of year (inmillions) $1 $1  5 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.11 1.12 1.17 1.12 6 Expenses net of feewaivers 1.11 1.12 1.17 1.12 6 Expenses net of fee waivers andcredits 1.11 1.12 1.17 1.12 6 Net investmentincome 1.08 1.63 1.16 1.56 6 Portfolio turnover (%) 71 105 98 85 1 The inception date for Class NAV shares is 12-28-06. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 20 Greater China Opportunities Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Greater China Opportunities Fund (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, transfer agent fees, state registration fees and printing and postage for each class may differ. Class B shares convert to Class A shares eightyears after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
